Citation Nr: 9906448	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a bunionectomy of 
the right foot involving the first metatarsal phalangeal 
joint, currently evaluated as 10 percent disabling.  

2.   Entitlement to a compensable evaluation for atrophy of 
the left testicle.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to July 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 RO rating action which denied the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected bunionectomy of the right foot and granted 
the veteran's claim for service connection (with an 
noncompensable rating) for atrophy of the left testicle.  The 
veteran is also entitled to special monthly compensation on 
account of loss of use of a creative organ.

The Board remanded the veteran's case for additional 
development in November 1995.

A transcript of the veteran's January 1997 RO hearing is on 
file.    


FINDINGS OF FACT

1.  The veteran's service-connected right foot bunionectomy 
has resulted in a well-healed nontender scar, complaints of 
painful motion of the right great toe, with X-ray evidence of 
mild hallux valgus deformity and degenerative joint disease 
at the metatarsophalangeal joint.    

2.  The veteran has an atrophied left testicle and a normal 
right testicle.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected bunionectomy of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5280 (1998).

2.  The criteria for a compensable rating for atrophy of the 
left testis have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1,  4.7, 4.115, 
Diagnostic Code 7523 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

Service medical records show that the veteran underwent a 
bunionectomy and osteotomy of the first metatarsal of the 
phalangeal joint of the right foot in May 1989.  

In September 1989, the veteran was granted service connection 
with a noncompensable rating for a bunionectomy of the first 
metatarsal phalangeal joint of the right foot.  A 
noncompensable evaluation was assigned.

On VA examination in August 1990, the veteran reported that 
he had trouble performing physical activity other than 
walking due to his right foot.  The pain was reported to be 
constant, but increased with physical activity.  On physical 
examination, the examiner reported that the veteran had a 
seven and one-half centimeter scar located medially over the 
first metatarsophalangeal joint.  Other findings included: 
pinpoint tenderness over the first metatarsal; decreased 
range of motion to plantar flexion; and poor attempts by the 
veteran with motor strength testing and plantar dorsiflexion.  
The VA physician noted that there was no atrophy noted and 
that tenderness was elicited with active movement of the 
first toe.  The diagnosis included right foot pain in the 
area of the first metatarsal.

In a September 1990 decision, the RO granted an increased 
rating to 10 percent for the veteran's bunionectomy.

In October 1990, the veteran submitted a claim for service 
connection for a ruptured testicle later described as atrophy 
of the left testicle.

On a December 1990 VA examination report it was noted that 
the veteran fell and injured his left testicle during 
service.  He reported that he had inservice treatment and 
that his left testis had become smaller since that time.  On 
physical examination, it was reported that the veteran's left 
testis was much smaller than the right, about the size of a 
small grape and very soft.  The diagnosis included marked 
atrophy of the left testicle with a history of trauma in 
service.  

On VA examination in March 1991, the veteran reported 
complaints of a missing testicle and occasional discomfort.  
On examination of the genitourinary system, it was noted that 
the veteran was treated after a fall and injury to the 
testicle during service two years ago.  No surgery was 
performed.  On physical examination, the right testis was 
reportedly normal in size and the other testis was noted to 
be smaller.  The diagnosis was smaller left testis (history 
of trauma).  

In a May 1993 letter, private physician Robert P. Bloch, 
D.P.M., stated that the veteran reported with the chief 
complaint of extreme pain at the right bunion joint beginning 
in 1989.  Dr. Bloch noted that the right bunion joint has 
rigidity to the point of hallux limitus.  He reported that 
the veteran had sharp pain in this joint especially on rainy 
or humid days.  Dr. Bloch stated that it was his belief that 
the veteran needed further correcting of the bunion joint as 
well as biomechanical orthotics to control his gait, prevent 
recurrence, and accommodate his subtalar joint abnormality.  

In May 1993, the RO denied the veteran's claim for a rating 
in excess of 10 percent for his service-connected 
bunionectomy of the right foot and granted the veteran's 
claim for service connection (with an noncompensable rating) 
for atrophy of the left testicle.  

In his August 1993 notice of disagreement, the veteran 
asserted that his foot condition had become worse and now 
included pain and limitation in mobility.  Regarding his 
atrophied testicle, the veteran reported that the condition 
was painful and that it greatly reduced his chances of 
fathering children. 

In November 1995 the Board remanded the veteran's case for 
additional development to include a new examination.

In a December 1996 statement, Dr. Bloch reported that in May 
1993, the veteran's chief complaint was a painful right 
bunion joint.  Sequela from the correction was reported to 
include hallux limitus, i.e. degeneration of the bunion joint 
which freezes the motion of the joint and causes an inability 
to push-off on the big toe adequately.  Dr. Bloch noted that 
X-rays taken at this time corroborated the clinical diagnosis 
and that the veteran was prescribed an anti-inflammatory 
medication and informed of the procedure for a total right 
bunion joint replacement utilizing a Silastic implant.

During his January 1997 RO hearing, the veteran reported that 
his inservice bunionectomy left him with reduced mobility of 
the right big toe, painful motion necessitating orthotics, 
and a dead big toenail which will have to be completely 
removed.  Regarding his left testicle the veteran reported 
that it had atrophied after his inservice injury to the point 
where it was now small as a grape and very soft.  

On VA examination of the feet in February 1997, the veteran 
noted that his bunionectomy left him with a great deal of 
pain in the big toe.  The veteran reported that prolonged 
standing, walking, climbing, and cold made his foot pain 
worse.  Other foot problems reportedly included calluses, 
fungated toenails, and flat feet.  On physical examination, 
the examiner found a well-healed nontender scar of the right 
foot, decreased flexion and extension of the great toe and 
all of the toes, marked decrease in the longitudinal arch, 
and no evidence of swelling or tenderness.  It was reported 
that the veteran walked with a mildly everted slow gait.  The 
diagnosis included postoperative bunionectomy of the right 
first metatarsal phalangeal joint, multiple callosities, and 
pes planus.  The impression on X-ray was old trauma involving 
the proximal phalanx of the great toe which had been 
surgically stabilized, mild hallux valgus deformity and 
hammertoe deformity of the foot.  

The February 1997 examination of the urinary system noted 
that the veteran's testes were descending with the right 
being greater than the left.  Specific examination revealed 
that the veteran had no frequency of urination, no pain or 
tenesmus, and no incontinence.  The diagnosis was voiding 
dysfunction. 

On VA examination in August 1997, the veteran reported an 
inservice injury resulting in a scrotal hematoma.  Since the 
injury, it was noted that the veteran has reported complaints 
of infertility, prostatitis, decreased ejaculate volume, hot 
flashes, and a vague suprapubic discomfort that may radiate 
to the tip of his penis.  Objective findings included a 
normal right testicle, a markedly atrophic left testicle, a 
normal epididymis, and bilateral palpable vas deferens.  The 
examiner noted a mild gynecomastia which was reportedly 
unchanged for many years and had no palpable adenopathy.  
Findings included no gross hematuria, no pain or tenesmus and 
no incontinence, but with some post void dribbling.  The 
diagnosis was left testicular atrophy pending further study.  
In the addendum, the examiner reported that the results of 
studies, including a voiding cystourethrogram, a semen 
analysis, an infertility work-up, a urinalysis, a hormonal 
profile, and a semen morphology, were all normal.  The 
examiner noted that with these results in mind, his opinion 
was that the veteran had only left testicular atrophy.  

Findings on an August 1998 VA examination of the feet 
included a mild degree of pes planus, no deviation from the 
midline, no evidence of callosity on the sole of the foot, 
and a well-healed scar from prior bunion surgery.  The 
examiner reported that the veteran had a 10 degree hallux 
valgus of the left toe.  Range of motion of the right toe was 
reportedly diminished by about 10 degrees in flexion and 
extension.  The impression included mild bilateral pes planus 
and history of a bunionectomy.  X-rays revealed mild 
degenerative joint disease of the metatarsophalangeal joint.  

In a September 1998 addendum, it was noted that the veteran's 
pes planus was due to a congenital form of pes planus.  The 
examiner noted that the veteran did not have callosities, 
that he did not have medial deviation of the Achilles' 
tendon, and that the forepart of the foot was not abducted.  


II.  Analysis

The veteran contends that the disability due to his service-
connected bunionectomy is more disabling than reflected by 
the current 10 percent rating.  He also asserts that the 
disability due to the atrophy of his left testicle warrants a 
compensable rating.  

The veteran's claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that they are not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  Post-service medical 
records have been associated with the veteran's claims file 
and examinations of the feet and testes have been performed 
as recently as 1998 and 1997, respectively.  The Board finds 
the latest VA examinations were adequate concerning the 
issues at hand and that there is no indication that there are 
other relevant records available which would support the 
veteran's claims.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA adjudicators, in granting an 
increased rating, must consider the criteria for the next 
higher rating, and explain why a higher rating is not 
warranted.  38 C.F.R. § 4.7 (1998); see Clark v. Derwinski, 2 
Vet.App. 166 (1992).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The history of the veteran's disorders has been noted in 
consideration of the veteran's claims.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the latest 
medical evidence is the most relevant, as the present level 
of disability is of primary concern when reviewing the claim 
for an increased evaluation for the right foot bunionectomy 
residuals.  Francisco v. Brown, 7 Vet.App. 55 (1994). 


A. Entitlement to an increased rating for a bunionectomy of 
the right foot involving the first metatarsal phalangeal 
joint, currently evaluated as 10 percent disabling

A review of the record indicates that the veteran has had a 
long history of foot problems dating back to service.  
Service connection, however, has only been established for a 
bunionectomy of the right foot.  According to recent medical 
evidence on file, the disabilities reasonably attributed to 
the veteran's service-connected right foot bunionectomy 
include only the nontender well-healed scar, limitation of 
motion in the right great toe due to pain, mild hallux valgus 
deformity, and X-ray evidence of mild degenerative joint 
disease.  See the February 1997 and August 1998 examination 
and X-ray reports.   

The Board notes that the veteran has other foot problems 
including calluses, fungated toenails, hammer toe 
deformities, and flat feet which, according to VA 
examinations of 1997 and 1998, were not shown to be related 
to the veteran's inservice injury or corrective bunionectomy.  

The disability due to the veteran's service-connected foot 
problem is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 for hallux 
valgus.  Under this provision, the maximum disability rating 
of 10 percent is in order when the hallux valgus is severe, 
if equivalent to amputation of the great toe, or when the 
hallux valgus is operated on with resection of the metatarsal 
head.  Since no higher rating is available under this 
provision, a rating in excess of 10 percent under DC 5280 is 
not possible.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).   In 
this case, the 1997 and 1998 VA examination reports indicated 
a 10-degree limitation of motion in the flexion and extension 
of the big toe and complaints of pain that increased with 
use.  While the veteran's disability produces pain and slight 
limitation of motion of the right big toe, the Board notes 
that a 10 percent evaluation also is applicable with severe 
hallux valgus which is equivalent to amputation of the great 
toe.   It would be a violation of the 38 C.F.R. § 4.14 
prohibition against pyramiding to compensate painful motion 
of the great toe when a compensable rating has already been 
provided for disability equivalent to amputation of the great 
toe.  Based on this evidence, the Board finds that an 
increased rating based on functional loss due to painful 
motion as a result of the veteran's service-connected 
disorder is not warranted.

If the veteran's right foot disability is evaluated as 
traumatic arthritis under DC 5010, it is to be rated as 
degenerative arthritis under DC 5003.  Under Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Here, the 
schedule does not provide a separate rating for limitation of 
motion of the great toe.  With noncompensable limitation of 
motion, DC 5003 provides a 10 percent evaluation for each 
major joint or group of minor joints affected.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation may be assigned with involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  Under 38 C.F.R. 
§ 4.45, multiple involvements of the interphalangeal, 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints ratable on a parity with 
major joints. In the present case, only the 
metatarsophalangeal joint is involved.  As this does not 
constitute a group of minor joints, there is no basis for 
assigning a rating in excess of 10 percent on the basis of 
arthritis.

While the examiner noted that the veteran used orthotics and 
walked with a mildly everted slow gait, the Board finds that 
the record does not show that such was due to the veteran's 
service-connected bunionectomy.  To the contrary, the 
numerous nonservice-connected foot disorders noted above make 
such an assumption speculative at best. 
 
The preponderance of the evidence shows that the impairment 
from the service-connected right foot disorder warrants no 
more than a 10 percent rating.  As the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and an increase in the current 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


B.  Entitlement to a compensable evaluation for the atrophy 
of the left testicle.

The veteran's service-connected atrophy of the left testicle 
is currently rated as noncompensable under 38 C.F.R. § 4.115, 
DC 7524.  Under this provision, a noncompensable rating is 
warranted when only one testis is atrophied and a 20 percent 
rating is provided when both testicles are atrophied.

According to the most recent medical evidence on file, the 
veteran's August 1997 VA examination report, the veteran has 
a normal right testicle and a markedly atrophic left 
testicle.  Since the veteran has a healthy right testicle and 
only one atrophied testicle, an increased rating is not 
possible under DC 7524.  

While other Diagnostic Codes allow for higher ratings for 
additional disorders of the genito-urinary system, the 
veteran has only been granted service connection for an 
atrophied left testicle.   Additionally, the Board notes that 
normal results found after numerous medical studies indicate 
that the veteran's atrophied left testicle is not productive 
of additional ratable disability.   

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  At no time since the veteran filed 
his claim for service connection has the service-connected 
disorder been more disabling than currently rated.

As the preponderance of the evidence is against granting the 
veteran's claim, the benefit-of-the-doubt doctrine does not 
apply, and an increase in the current (noncompensable) 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert, supra. 

In making its decision concerning the veteran's claims, the 
Board has considered the veteran's hearing testimony.  While 
his testimony is considered credible insofar as he described 
his current symptoms and his beliefs concerning the merits of 
his claims, he is not competent to testify to medical 
diagnosis or findings.


ORDER

A rating in excess of 10 percent for bunionectomy of the 
right foot involving the first metatarsal phalangeal joint is 
denied.

A compensable rating is denied for atrophy of the left 
testicle.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 11 -


